Opinion by
Ekwall, J.
The merchandise, sulforidinolate DC, was entered on the basis of foreign-market value under section 402 (c), Tariff Act of 1930, and appraised on the basis of cost of production under section 402 (f). From the testimony it appeared that a representative of the importing corporation consulted with the Government examiner and the appraiser but was unable to secure any information as to value other than the foreign value which had been previously agreed upon. The only point of disagreement was on an item of profit. An appeal was filed but later abandoned. On the record presented it was found there was no intent to defraud the Government or to conceal the facts from the Government officials. The petition was therefore granted.